                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                           )
OCTAL, INC.,                              )
OCTAL SAOC-FSZ,                           )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  )  Court No. 20-03697
                                          )
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
      and                                 )
                                          )
ADVANCED EXTRUSIONS, INC., et al          )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)

                  DEFENDANT’S MOTION FOR VOLUNTARY REMAND

       The defendant, the United States, respectfully moves for voluntary remand in this matter

pursuant to Rule 7(b) of the Rules of the Court. Plaintiffs OCTAL, Inc. and OCTAL SAOC-FSZ

(collectively, OCTAL) have challenged the final less-than-fair-value determination in the

Department of Commerce’s (Commerce) antidumping duty investigation in Polyethylene

Terephthalate Sheet from the Sultanate of Oman, Final Determination of Sales at Less Than Fair

Value, 85 Fed. Reg. 44, 278 (Jul. 22, 2020). As discussed below, we respectfully request that the

Court remand this matter in its entirety to enable Commerce to allow interested parties to

comment in the first instance before the agency on the issue of affiliation, the central issue

presented in this litigation. If our request is granted, Commerce will have an opportunity to

reconsider its affiliation finding in light of parties’ comments or further explain its affiliation

finding and its change in calculation methodology between the preliminary and final
determination, and, if appropriate, revise the dumping margin calculation for OCTAL.

                                   FACTUAL BACKGROUND

       During the investigation, Commerce found that OCTAL was affiliated with one of its

U.S. customers based on an exclusive supplier arrangement. IDM at 5. Commerce made this

finding after the interested parties commented on the preliminary determination, even though the

parties did not directly raise an affiliation argument. Id. at 3-5. In their comments on the

preliminary determination, however, petitioners requested that Commerce adjust U.S. prices

based on the exclusive supplier arrangement between OCTAL and one of its U.S. customers,

which operated as a constructive discount to the price paid as a result of a buy-back mechanism

for PET flakes at inflated prices. Id. at 3-4.

       Because Commerce’s regulations expressly recognize close supplier relationships as a

basis for finding affiliation, 19 C.F.R. § 351.102(b)(3), Commerce considered whether OCTAL

and its U.S. customer were affiliated. IDM at 5. After obtaining supplemental information

regarding the exclusive supplier arrangement at the post preliminary stage, Commerce

determined that OCTAL and its customer were affiliated through a close supplier relationship

and, thus, the price between the two affiliates was not the appropriate U.S. price. Id. Because

OCTAL did not report the price of sales from its U.S affiliate to unaffiliated U.S. customers, the

information regarding such price was missing from the record. Id. Accordingly, Commerce

filled the gap in the record through neutral facts available by using the calculated weighted-

average dumping margin from OCTAL’s sales to other U.S. customers. Id.

       However, as OCTAL alleges, Commerce made its determination regarding affiliation late

in the proceeding, without providing interested parties with an express opportunity to comment

on the issue of affiliation. OCTAL Br. at 25 (“Commerce indeed was proceeding on its own, at



                                                 2
the last minute, without the benefit of the arguments of the parties on the precise issue

considered. . . .”). As a result, OCTAL’s arguments against affiliation have been raised for the

first time during this litigation. OCTAL did not raise these arguments during the administrative

proceeding and, thus, there is no agency determination that considered OCTAL’s arguments.

                                          ARGUMENT

I.     Standard Of Review

       The Government may ask the Court to remand a matter, without confessing error, so that

Commerce may reconsider its prior position. SKF USA Inc. v. United States, 254 F.3d 1022,

1029 (Fed. Cir. 2001). In SKF USA, the United States Court of Appeals for the Federal Circuit

outlined three separate scenarios in which an agency may seek a remand: (1) to reconsider its

decision because of intervening events outside of the agency’s control; (2) to reconsider its

previous position (absent any intervening events) without confessing error; and (3) to change the

result because the agency believes the original decision was incorrect on the merits. Id. at 1028.

Moreover, remand to an agency is “appropriate to correct simple errors, such as clerical errors,

transcription errors, or erroneous calculations.” Id. at 1029.

       A voluntary remand is “generally appropriate ‘if the agency’s concern is substantial and

legitimate.’” SeAH Steel Corp. v. United States, 704 F. Supp. 2d 1353, 1378 (Ct. Int’l Trade

2010) (quoting SKF USA, 254 F.3d at 1029); see also Ad Hoc Shrimp Trade Action Committee v.

United States, 882 F. Supp. 2d 1377, 1381 (Ct. Int’l Trade 2013); Shakeproof Assembly

Components Div. of Illinois Tool Works, Inc. v. United States, 412 F. Supp. 2d 1330, 1338-39

(Ct. Int’l Trade 2005) (granting motion for voluntary remand, recognizing that the Government

is presumed to act in good faith, and that this presumption may only be overcome by “well-nigh

irrefragable proof”). “A concern is substantial and legitimate when (1) Commerce has a



                                                 3
compelling justification, (2) the need for finality does not outweigh that justification, and (3) the

scope of the request is appropriate.” Changzhou Hawd Flooring Co., Ltd. v. United States, 6 F.

Supp. 3d 1358, 1360 (Ct. Int’l Trade 2014) (citing Baroque Timber Indus. (Zhongshan) Co., Ltd.

v. United States, 925 F. Supp. 2d 1332, 1338-39 (Ct. Int’l Trade 2013)). Furthermore, as this

Court has explained, when an agency seeks a voluntary remand “to correct a mistake or address

some other substantial and legitimate concern, it is far more sensible for a court to defer to the

agency whose expertise, after all, consists of administering the statute.” Gleason Indus. Prod.

Inc. v. United States, Slip Op. 07-40, 31 C.I.T. 393, 396 (Ct. Int’l Trade Mar. 16, 2007).

II.    The Court Should Grant The Government’s Request For A Voluntary Remand

       This case presents a situation in which plaintiffs ask the Court to decide the case

exclusively on the basis of certain arguments that were not presented to and considered by the

agency in the underlying proceeding. In other words, plaintiffs invite the Court to become a de

facto Federal agency and make an affiliation determination based on certain arguments that were

not part of the original agency determination. OCTAL Br. at 2 (“So the Court must address this

messy situation that Commerce created.”).

       We acknowledge that Commerce did not provide interested parties with an express

opportunity to comment on the issue of affiliation, which the agency first considered at the post-

preliminary stage. Commerce has authority to change its preliminary determination in its final

determination, even if interested parties did not request a change in this particular aspect of

determination (e.g., the agency on its own identified an error or an analytical gap in its

preliminary determination). See generally, NTN Bearing Corp. v. United States, 74 F.3d 1204,

1208 (Fed. Cir. 1995) (“However, preliminary determinations are ‘preliminary’ precisely

because they are subject to change.”); cf. Am. Signature, Inc. v. United States, 598 F3d 816 (Fed.



                                                  4
Cir. 2010) (“Commerce has long claimed the authority to correct ministerial errors during the

review of final results even when no request to correct the error has been made by an interested

party pursuant to the regulations.”).

       Although Commerce does not need to invite comments regarding every potential post-

preliminary change, Commerce normally provides an opportunity to comment, where, as here,

the effect of the post-preliminary change may significantly alter the calculation (i.e.,

approximately 60 percent of U.S. market sales were affected). See e.g., Fresh Tomatoes from

Mexico, 84 FR 57401 (Dept. of Commerce October 25, 2019) (final LTFV determination) and

the accompanying IDM at 5 (Commerce collected additional information after the suspension

agreement terminated and issued post-preliminary analysis for affiliation and several other

issues, including the scope of investigation).

       Here, Commerce identified an analytical gap in its preliminary determination, which was

a failure to consider whether the exporter and its customer, which engaged in an exclusive

supplier arrangement, were affiliated. Commerce’s regulations expressly recognize close

supplier relationships as a potential basis for finding affiliation, 19 C.F.R. § 351.102(b)(3). The

existence of a close supplier relationship between OCTAL and its customer is not in dispute.

Commerce properly examined the potential affiliation between the respondent exporter and its

customer on the basis of the close supplier arrangement (although we recognize that OCTAL

disagrees with Commerce’s conclusions). However, Commerce did not provide an opportunity

to comment on its post-preliminary findings related to the issue of affiliation, which prevented it

from considering interested parties’ arguments.

       Our requested voluntary remand provides a logical and coherent path forward. We

respectfully requests that the Court remand the entire case to the agency to allow interested



                                                  5
parties to comment, consider interested parties’ arguments on the issue of affiliation, and if

appropriate reconsider its finding of affiliation and resulting dumping calculations. If our request

is granted, Commerce expects that it would be able to complete and file with the Court its

remand determination within 90 days of the remand order.

       Because a voluntary remand may obviate the need for further briefing on plaintiffs’

motion for judgment on the agency record, we respectfully request that the Court stay any such

briefing pending its resolution of the remand redetermination. Should the Court grant

Commerce’s request, we respectfully propose that the Court provide 90 days for Commerce to

submit its remand results to the Court, and permit plaintiffs to file comments on the remand

redetermination with the Court within 30 days after Commerce files its remand redetermination,

with any response to the comments due 30 days thereafter.

                                         CONCLUSION

       For these reasons, we respectfully request that the Court remand this matter in its entirety

to Commerce for further administrative proceedings.



                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      JEANNE E. DAVIDSON
                                                      Director

                                                      /s/ Patricia M. McCarthy
                                                      PATRICIA M. MCCARTHY
                                                      Assistant Director




                                                 6
                                              /s/ Sonia M. Orfield
OF COUNSEL:                                   SONIA M. ORFIELD
MYKHAYLO A. GRYZLOV                           Trial Attorney
Senior Counsel                                U.S. Department of Justice
Office of the Chief Counsel                   Civil Division
   for Trade Enforcement and Compliance       Commercial Litigation Branch
U.S. Department of Commerce                   P.O. Box 480
Washington, D.C.                              Ben Franklin Station
                                              Washington, D.C. 20044
                                              Telephone: (202) 353-0534
                                              Facsimile: (202) 514-8640
                                              E-mail: Sonia.M.Orfield@usdoj.gov

April 1, 2021                                 Attorneys for Defendant




                                          7
                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                           )
OCTAL, INC.,                               )
OCTAL SAOC-FSZ,                            )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   ) Court No. 20-03697
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
ADVANCED EXTRUSIONS, INC., et al           )
                                           )
                  Defendant-Intervenors.   )
__________________________________________)


                                                       ORDER

        Upon consideration of the defendant’s motion for voluntary remand, and any opposition thereto,

it is hereby ORDERED that the motion is granted; and it is further

        ORDERED that the case is remanded to Commerce to allow interested parties to comment,

consider interested parties’ arguments on the issue of affiliation, and, if appropriate, to reconsider its

finding of affiliation and resulting dumping calculations; and it is further

        ORDERED that Commerce shall file its remand redetermination with the Court no later than 90

days after the date of this order; and it is further

        ORDERED that parties shall file their comments on the remand redetermination, if any, no later

than 30 days after Commerce files its remand redetermination and any response to the comments shall be

filed no later than 30 days after the comments are filed; and it is further

                                                         8
      ORDERED that all other briefing in this case is stayed until further notice.



Dated: ______________________                                  _________________________________
        New York, New York                                                   Timothy M. Reif, Judge




                                                   9
